Case: 12-10562    Date Filed: 11/13/2014   Page: 1 of 3




                                                           [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-10562
                       ________________________

    D.C. Docket Nos. 1:11-cv-00102-JRH-WLB; 1:09-cr-00171-JRH-WLB-1




JEREMY ALFONZIE JONES,

                     Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                     Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (November 13, 2014)
                Case: 12-10562       Date Filed: 11/13/2014       Page: 2 of 3


Before TJOFLAT and WILLIAM PRYOR, Circuit Judges, and SCOLA, ∗ District
Judge.

PER CURIAM:

       On October 14, 2014, the United States Department of Justice issued a

memorandum to all federal prosecutors regarding the enforcement of appeal

waivers in which defendants waive claims of ineffective assistance of counsel on

direct appeal and/or collateral attack. See Memorandum from James M. Cole,

Deputy Attorney General, to All Federal Prosecutors (Oct. 14, 2014), available at

http://pdfserver.amlaw.com/nlj/DOJ_Ineffective_Assistance_Counsel.pdf (“For

cases in which a defendant’s ineffective assistance claim would be barred by a

previously executed waiver, prosecutors should decline to enforce the waiver when

defense counsel rendered ineffective assistance resulting in prejudice or when the

defendant’s ineffective assistance claim raises a serious debatable issue that a court

should resolve.”). In light of this new policy, and in response to our directive

asking the United States Attorney to address its impact on the instant case, the

Government has withdrawn its reliance on Jeremey Jones’s collateral-attack

waiver.




        ∗ Honorable Robert N. Scola, United States District Court Judge for the Southern District
of Florida, sitting by designation.

                                                2
              Case: 12-10562    Date Filed: 11/13/2014   Page: 3 of 3


      As a result, the judgment of the District Court is VACATED and the case is

REMANDED to the District Court with the instruction to afford Jones an

evidentiary hearing on his ineffective-assistance-of-counsel claim.

      VACATED and REMANDED, with instruction.




                                         3